Case 18-34214-bjh11 Doc 42 Filed 03/29/19             Entered 03/29/19 15:43:03         Page 1 of 2



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEY FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



IN RE                                          §
                                               §
NOBLE REY BREWING CO, LLC                      §      CASE 18-34214-11
                                               §
        DEBTOR                                 §


                        NOTICE OF INTENT TO CONDUCT AUCTION


        PLEASE BE ADVISED that pursuant to the terms of the Debtor’s Disclosure Statement, the
Debtor has received notification of interest from additional parties to trigger the auction provisions
in the Debtor’s Plan. The Debtor intends to conduct the auction at the offices of counsel for the
Debtor on April 3, 2019 beginning at 5:00 p.m. Any interested party may appear in person or by
telephone at the auction.

                                               Respectfully submitted,




                                               __/s/ Eric Liepins________
                                               ERIC A. LIEPINS
                                               ERIC A. LIEPINS, P.C.
                                               12770 Coit Road
                                               Suite 1100
                                               Dallas, Texas 75251
                                                (972) 991-5591
                                                (972) 991-5788 - telecopier
Case 18-34214-bjh11 Doc 42 Filed 03/29/19              Entered 03/29/19 15:43:03         Page 2 of 2



                                               PROPOSED ATTORNEYS FOR DEBTOR


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice was sent to all creditors
of the estate on this the 28th day of March 2019.

                                               __/s/ Eric Liepins _______
                                               Eric Liepins
